Citation Nr: 0510640	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-12 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than December 
19, 1997, for the grant of a 70 percent evaluation for post-
traumatic stress disorder.

2.  Entitlement to an effective date earlier than December 
19, 1997, for a grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1970, including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, that granted the veteran's 
claims of entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), to 70 
percent disabling, effective December 19, 1997; and to a 
total disability rating based on individual unemployability 
(TDIU), effective December 19, 1997.  The veteran has 
perfected a timely appeal.

The Board remanded these claims for additional development in 
November 2003 and they have now been returned to the Board.  

Unfortunately, for the reasons stated below, this case is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

In the November 2003 remand, the Board determined that the 
veteran should be provided appropriate VCAA notice with 
respect to both of the currently appealed claims.  A review 
of the claims file shows that the RO issued a letter to the 
veteran and his representative in January 2004 which 
specifically discussed the earlier effective date claim for 
TDIU.  This letter did not address the earlier effective date 
claim for a grant of a 70 percent evaluation for PTSD.  

In the October 2004 supplemental statement of the case, the 
RO concluded that, although the January 2004 letter was 
"poorly worded," the failure to discuss the earlier 
effective date claim for a grant of a 70 percent evaluation 
for PTSD in this letter constituted "harmless error."  

The Board observes that the notice requirements of § 5103(a) 
and § 3.159(b) are generally not met unless VA can point to a 
specific notice providing document in the claims file.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also observes that a remand confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In Stegall, the United States Court of 
Appeals for Veterans Claims held that "where...the remand 
orders of the Board...are not complied with, the Board itself 
errs in failing to insure compliance." Id.  

Additionally, the Board finds that the two issues currently 
on appeal are inextricably intertwined.  Each requires, in 
part, a determination as to when PTSD rendered the veteran 
unemployable.  38 C.F.R. § 3.400(o) (2004);  see Sellers v. 
Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004) (holding that 
the only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment).  Adjudication of the issue of an earlier 
effective date than December 19, 1997, for the grant of a 70 
percent evaluation for PTSD may have a significant impact on 
the issue of an earlier effective date than December 19, 
1997, for the grant of TDIU.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Therefore, the Board is deferring a 
decision on the latter claim.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran and his 
representative with the appropriate 
notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) concerning his 
claim of entitlement to an effective date 
earlier than December 19, 1997, for the 
grant of a 70 percent evaluation for 
PTSD.  

2.  Then re-adjudicate the claims of 
entitlement to an effective date earlier 
than December 19, 1997, for the grant of 
a 70 percent evaluation for PTSD and to 
an effective date earlier than December 
19, 1997, for a grant of TDIU.  If any 
determination remains adverse to the 
veteran, issue a supplemental statement 
of the case before the claims folder is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

